PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/148,862
Filing Date: 1 Oct 2018
Appellant(s): Martino, Marc, Gregory



__________________
Mark G. Martino
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/7/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The rejection under the 35 USC of 112(a) first paragraph is withdrawn. 
Regarding the rejection under USC 112(b) second paragraph, Appellant argues that one the claim scope is certain and clear, as those skilled in the art know the Internet-Based Platforms cited in the claims… one skilled in the art, reading the Appellant’s specification clearly knows what the Internet-Based Platform (such as Google®, Yahoo® etc.) is. Further, Appellant asserts  beyond those skilled in the art, the Internet-Based Platforms, such as Yahoo®, Google®, etc., are well known that most humans in civilized societies today know that they are and what they identify, such as the scope of the claims are definitely certain and clear. 
	However, according to the MPEP, if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.


Since the trademark only identifies the source, and that source can at any time (“at the pleasure of the owner”) change any of the structure or functionality and still use the exact same trademark, there is necessarily no detail about the actual structure or actions of the internet based platform in that trademark.  This would make the claimed step of “creating an internet-based platform” unclear as it is unknown the scope of what this creating would be based solely on the trademark.  The trademarks or trade names do not identify the particular product or describe the structure or functionality of the product. For example, Google have more than one Internet-based platform with different features and structures, such as Google search, Google Chrome, Gmail, Google Cloud, etc. Thus, the claim is indefinite because it does not refer to any specific product of the ever-expanding family of products. Therefore, the use of the trademark or trade names in the claims renders the claims indefinite. 

	Regarding the rejection under 101, the steps performed for making a determination of whether a click came from a real person or not, is a commercial interaction including advertising, which is a “Method of Organizing Human Activity”, therefore an abstract idea. 
The steps of determining the number of users, authorized users, whether a screen is off, whether screen saver is activated, tracking user input to determine elapsed time between inputs, determining movement of a device, under the broadest interpretation, recite collecting and 
As indicated before this judicial exception is not integrated into a practical application. The specification is silent to the type of computer performing the claimed steps. However, since the claimed invention is associated with an Internet-based platform, it is understood that the step(s) are performed by a computing device. The claims as a whole merely describe how to determine, whether an action was performed by a human. The Internet-based platform is recited at a high-level of generality (generic computer performing generic computer function of processing collected data) such that is amounts no more than mere instructions to apply the exception using a generic computer component. The “additional element” are recited without sufficient detail or specific implementation structure so as to limit the abstract idea to a specific solution. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Determining an ad fraud in an internet-based platform is not a technical solution. As noted above, these are processes in which standard computer technology is used as a tool to make a determination. Not only the steps cover “Methods of Organizing Human activity, the steps of determining could otherwise be carried out in the human mind by accessing and comparing data.  There is no improvement to the technical filed, no improvements to the function of the computer or the Internet-based platform and no meaningful limitations beyond linking the use of the abstract idea to a practical technical environment and the claims require no 
In regard to Appellant’s argument, that the appellant’s invention is a much simpler method of deterring ad fraud by running a series of extremely simple tests by the Internet-Based Platform itself and does not require to install any software or a proxy, is indication that the claimed invention may be implemented on virtually any type of computer, regardless of the platform being used (any Internet-based platform). The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible.  
Regarding the rejection under 102, Appellant argues that even though Scharber is trying to prevent ad fraud, Appellant’s invention does not require the proxy or any equivalent proxy structure or installing software on the ISP’s network. 
The claims recite a method of preventing and reducing ad fraud, including the steps of determining and tracking. Appellant’s specification only discloses the method of preventing fraud and does not include any structure or features. Even though the method would require some module or software to perform the steps, Appellant is not concerned about what system or feature is used to perform the steps. Examiner agrees with Appellant that a proxy is used in Scharber. Scharber discloses a proxy installed on an Internet service provider network to monitor the traffic to and from a client device and to provide an ad if the client device is determined to be trustworthy. Examiner also notes that the claim recites preventing the advertising from being sent to a particular user when an ad fraud is detected, and the ad fraud comprising any of the eight 
Scharber discloses based on the IP address of the client device the server may determine if the client device is not trustworthy and the proxy’s request for an ad may be rejected and no ad may be provided, i.e. each IP address, whether from the same device or multiple devices is evaluated for fraud. Data may be collected associated with request for content (e.g. IP address of source, IP address of destination, time of request, information requested, location in a webpage at which an ad was displayed, whether the ad was displayed in a visible location, how long an ad was displayed etc. Whether a proxy or software is used, Scharber teaches the claimed method or step. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        



/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688       
                                                                                                                                                                                                 /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.